DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 Line 2: The recitation “is present facing” is indefinite. It is unclear what this limitation is meant to impart.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Bak et al. (US 8,261,630) in view of Okuda (DE 11-2013-001-757-T5).
Regarding Claim 1, Bak discloses a shift device (1) comprising: 
A shift body (110) that is provided with a rotation shaft (300), and that is configured to change shift position when the rotation shaft is rotated (see Col. 5 Lines 18-26).
A generation section (120) that is disposed at the rotation shaft, and that generates a magnetic field (see Col. 5 Lines 33-37).
A detection section (330) that is disposed at the rotation shaft (see Fig. 4), that has a changeable placement relative to the generation section when the rotation shaft is rotated (see Col. 6 Lines 51-55), and that is configured to detect the shift position of the shift body by detecting the magnetic field generated by the generation section (see Col. 5 Lines 33-37; see Col. 6 Lines 51-55).
Bak does not disclose a suppressing session for suppressing a magnetic field. However, Okuda, which is directed to improvements of rotational angle detection device in vehicles, teaches a generation sector (12) that is disposed as a rotation shaft (20) (see Fig. 8), a detection section (14) that is disposed 
One having ordinary skill in the art before the effective filing date of the claimed invention would have readily appreciated that providing a suppressing section in the form of a magnetic shield as taught in Okuda, to improve the accuracy in measuring the location of the shift body, by reducing outside magnetic disturbance (see [0003] of the Translation of Okuda).
Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the shift device disclosed in Bak with a suppressing section as taught in Okuda to improve the overall accuracy of detecting the sensor through reduced outside magnetic disturbance.
Regarding Claim 2, the Combination further suggests the shift device of claim 1, wherein the suppressing section covers an apex face side (Okuda 16b) (see Okuda Fig. 8, showing that the shield is pointed, and accordingly is an apex side) and a side face side (Okuda 16a) (see Okuda Fig. 8) of the detection section (see Fig. 8).
Regarding Claim 3, Bak further discloses the shift device of claim 1, wherein the generation section is present facing across the detection section (see Fig. 8, showing that the generation section and the detection face one another).
Regarding Claim 4, the Combination further suggests the shift device of claim 1, further comprising a retention section (Bak 310) that is provided at the rotation shaft (see Bak Fig. 7), that retains the generation section at the rotation shaft (see Bak Fig. 7), and that does not contact the suppressing section (see Okuda Fig. 8, showing that the plates, in particular 16a, of the suppressing section are spaced apart from the generation section that is held in the retention section, and for the rotation shaft to be able to move the generation section without disturbing the plates as shown in Fig. 8 
	Regarding Claim 5, the Combination further suggests the shift device of claim 1, wherein the suppressing section is disposed around at least a portion of the generation section in a peripheral direction of the generation section (see Fig. Okuda Fig. 8).
	Further, in an alternative embodiment of Okuda, teaches that the entire peripheral direction of the generation section can be shielded using a closed suppression section 16a to increase the shielding effect (see [0066] of the translation).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the shift device suggested by the Combination with the closed suppression section as taught in Okuda to further increase the shielding effect of the suppression section (see Okuda [0066] of the translation), thereby further increasing the accuracy of the sensor.
	Regarding Claim 6, the Combination further suggests the shift device of claim 1, wherein the suppressing section is disposed on both sides of the detection section (see Okuda Fig. 8, showing that the suppression section 16a is located on both sides of the detection section in a radial direction of the shaft).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Matsui et al. (US 7,293,480): teaching that magnetic sensors in shift levers requiring a magnetic shield to block external magnetic fields (see Col. 8 Lines 41-50)

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WILLIAM J KELLEHER can be reached on (571) 272-7753.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/G.R.W./Examiner, Art Unit 3658                                                                                                                                                                                                        
/Jake Cook/Primary Examiner, Art Unit 3658